By the Court.—Brady, J.
In May, 1861, the plaintiff executed a lease to the defendants of the second floor of the building Ho. 4 Foiu’th avenue, for a term of years, at a rent named. Mr. Haws then being the comptroller of the city, executed the lease on behalf of the defendants. The premises secured by the lease were intended for the use of the Inspector of Unsafe Buildings, and were hired in pursuance of a resolution of the common council, passed in due form. After the *306lease was executed, it was discovered that no ^provision for a vault had been made, and Mr. Haws directed an indorsement of the lease as follows : “ It is agreed that the vaidt occupied hy Mr. Phillips is to be occupied by the present lessees, at fifty dollars a year rent. October 29, 1862'.” It was admitted, on the argument, that no resolution had been passed directing or authorizing the contract made as above, for the vault. It will be observed that the indorsement bears date 29th October, 1862, long after the lease was executed. When the comptroller signed the original lease, he exhausted the power conferred upon him. He had hired premises for the inspector of unsafe buildings, and, if any thing more was necessary, it was his duty to have communicated the fact to the common council, and to have received their authority to make a farther contract.. He possessed, independently of that body, no power to incur, in their name, any such obligation (sec. 38, Charter of 1857, Valentine’s Laws, 278; Revised Ordinances 1859, §§ 13, 14, 15, of chap. 8, pp. 177, 178). And the plaintiff was chargeable with notice of the limitation of official authority imposed by general laws (Donovan v. The Mayor &c. of New York, 33 N. Y. 291). The agreement being void so far as the defendants are concerned, the plaintiff had no claim against them for the use and occupation of the premises. His remedy was against Mr. Haws, • he having contracted for the defendants without competent authority. These conclusions render it necessary to reverse the judgment entered in this case. It is not at 'all certain that even if the hiring of the vault were authorized, we might not be required to reverse the judgment upon the ground that the plaintiff failed to show an appropriation to cover the expenditure necessary to pay for the vaultrunder the decision in Donovan v. The Mayor &c. (supra). It is not necessary to decide that point, however.
The judgment should be reversed.